                                    Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 1 of 12



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                               5   Attorney for Defendant Dirty World, LLC
                               6
                               7
                               8                          UNITED STATES DISTRICT COURT
                               9                                 DISTRICT OF ARIZONA
                              10
                                   John Laake a/k/a Winter Laake,             Case No. 19-cv-5444-DMF
                              11
                                        Plaintiff,                            REPLY IN SUPPORT OF
                              12
                                                                              DEFENDANT DIRTY WORLD, LLC’S
                              13          v.
                                                                              MOTION TO DISMISS
                              14   Dirty World, LLC d/b/a TheDirty.com
                                   and John Doe,
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                                        Defendants.
                              16
                              17         Even in the best of times, the practice of law and the rules of litigation can be
                              18   daunting for even the smartest non-lawyers. The problem is worse in specialized areas
                              19   such as cases implicating the First Amendment or obscure federal statutes like the
                              20   Communications Decency Act. Attempting to decipher the law in these areas may be
                              21   nearly impossible for anyone unfamiliar with the subject matter. To be fair, even
                              22   experienced attorneys sometimes struggle to understand and/or follow the law and rules
                              23   in these areas.
                              24         For someone familiar with this stuff, the issues raised by Dirty World’s Motion to
                              25   Dismiss are not terribly complicated. However, it is important to acknowledge that Mr.
                              26   Laake is not a lawyer. He is proceeding pro se without counsel. For that reason, this
                              27   Reply will attempt (probably unsuccessfully) to explain the issues in slightly less
                              28   technical terms in order to help Mr. Laake understand Dirty World’s position.
                                    Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 2 of 12



                               1         I.      INTRODUCTION
                               2         As a starting point, it should be noted Dirty World’s motion was brought pursuant
                               3   to Rule 12(b)(6) of the federal rules of civil procedure. Why does this matter? It matters
                               4   because Rule 12(b)(6) motions are subject to some special limitations that control what
                               5   the Court can, and cannot, consider.
                               6         In plain English, a Rule 12(b)(6) motion does not ask the Court to look at the facts
                               7   or consider any evidence. Indeed, Rule 12(d) actually says that a Court generally cannot
                               8   consider “matters outside the pleadings” when deciding this type of motion.
                               9         When a Rule 12(b)(6) motion is brought, the Court is limited (with few exceptions)
                              10   to one thing—the Complaint. The Court is also required to assume all well-pleaded facts
                              11   in the Complaint are true (even if the facts are not true). In this context, the term “well-
                              12   pleaded” has a special meaning, albeit one that is not always easy to explain.
                              13         Rather than providing a checklist of what is needed to qualify as a well-pleaded
                              14   fact (which is almost impossible since this will vary from case-to-case), Courts typically
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   find it easier to describe the problem from the opposite direction; by explaining what is
     PHOENIX, AZ 85044




                              16   not a well-pleaded fact. As explained in one of the most-cited U.S. Supreme Court cases:
                              17
                                         While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
                              18         need detailed factual allegations, a plaintiff’s obligation to provide the
                                         “grounds” of his “entitle[ment] to relief” requires more than labels and
                              19         conclusions, and a formulaic recitation of the elements of a cause of action
                              20         will not do. Factual allegations must be enough to raise a right to relief
                                         above the speculative level, on the assumption that all the allegations in the
                              21         complaint are true (even if doubtful in fact).
                              22
                              23   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007) (internal
                              24   citations omitted) (citing Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932 (1986)
                              25   (courts “are not bound to accept as true a legal conclusion couched as a factual
                              26   allegation”); 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235–
                              27   236 (3d ed.2004) (“[T]he pleading must contain something more ... than ... a statement of
                              28   facts that merely creates a suspicion [of] a legally cognizable right of action”).
                                                                                  2
                                    Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 3 of 12



                               1          Why does this matter here? It matters for several reasons. First, Mr. Laake appears
                               2   to argue that Dirty World’s Motion to Dismiss is somehow lacking because it fails to
                               3   answer the question of who “initiated the libelous posting against Plaintiff Laake under
                               4   the pseudonym, THE DIRTY ARMY?” Resp. at 3:19–20. Mr. Laake even asserts that
                               5   Dirty World’s motion “must fail because it does not even address” this issue.
                               6          The problem with this argument is that Mr. Laake fails to understand the limited
                               7   context of a Rule 12(b)(6) motion. At this stage, Dirty World cannot ask the Court to
                               8   terminate the action based on the evidence (because that type of request would need to be
                               9   made in a Motion for Summary Judgment under Rule 56, not a Motion to Dismiss under
                              10   Rule 12). Solely because of this limitation, Dirty World cannot answer Mr. Laake’s
                              11   question at this stage; i.e., Dirty World’s Motion to Dismiss could not offer evidence
                              12   showing who the author of the post is (even though such evidence exists), because this
                              13   would require the Court to consider matters outside the Complaint.
                              14          Instead of seeking summary judgment which would allow the Court to consider
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   evidence, Dirty World is seeking dismissal under the narrow standards of Rule 12(b)(6).
     PHOENIX, AZ 85044




                              16   In this situation, the Court cannot consider evidence outside the pleadings, so it would not
                              17   be appropriate for Dirty World to introduce any evidence or factual matters outside the
                              18   four corners of Mr. Laake’s Complaint. Thus, Mr. Laake should not view Dirty World’s
                              19   “failure” to address this point as any sort of admission. Instead, Dirty World is simply
                              20   arguing that Mr. Laake’s Complaint fails to contain sufficient well-pleaded facts showing
                              21   that Dirty World is liable and that it is not protected by the CDA.
                              22          This leads to the central problem with Mr. Laake’s argument: Mr. Laake asks the
                              23   Court to conclude that Dirty World is not protected by the Communications Decency Act
                              24   for one reason—because Mr. Laake claims that he found a Facebook page associated
                              25   with TheDirty.com which uses the phrase “TheDirtyArmy”. Because the allegedly
                              26   defamatory post giving rise to this action begins with an introduction that uses this same
                              27   phrase (THE DIRTY ARMY), Mr. Laake asserts this is plausible proof showing Dirty
                              28   World, LLC is, in fact, the author of the post in question.
                                                                                3
                                       Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 4 of 12



                               1            This argument fails for many reasons. First, Mr. Laake’s claim that the post was
                               2   authored by Dirty World, LLC and not by a third party directly contradicts the factual
                               3   allegations in the First Amended Complaint which allege the actionable content was
                               4   written by a third party, not Dirty World.
                               5            Second, as was already explained in Dirty World’s motion, under the controlling
                               6   Ninth Circuit standards, a Plaintiff cannot avoid the “robust” protection of the CDA by
                               7   simply making a “bare” allegation that a website operator created actionable speech. This
                               8   type of allegation is not plausible on its face, and thus is insufficient as a matter of law to
                               9   overcome the CDA’s strong protection.
                              10            Third, the same issue relating to “The Dirty Army” was already discussed and
                              11   explained at some length in Jones v. Dirty World Ent. Recordings, LLC, 755 F.3d 398,
                              12   402–03 (6th Cir. 2014) (finding Dirty World, LLC entitled to CDA immunity, and
                              13   noting, third party users of TheDirty.com “colloquially refer to themselves as ‘The Dirty
                              14   Army’ … Submissions appear on the website as though they were authored by a single,
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   anonymous       author—‘THE      DIRTY       ARMY.’    This   eponymous      introduction    is
     PHOENIX, AZ 85044




                              16   automatically added to every post … .”)
                              17            In short, given the specific facts contained in the Complaint and the controlling
                              18   legal standards for avoiding CDA immunity, Mr. Laake has not offered sufficient facts to
                              19   plead a viable claim against Dirty World.1 Absent such facts, Dirty World is
                              20   presumptively entitled to protection under the CDA and Mr. Laake’s Complaint must be
                              21   dismissed as to Dirty World.
                              22           II.     DISCUSSION
                              23                  a. Mr. Laake’s Argument Contradicts The First Amended Complaint
                              24            The rule for 12(b)(6) motions is simple: “When deciding a Rule 12(b)(6) motion,
                              25   the court generally looks only to the face of the complaint and documents attached
                              26   thereto.” Spears v. Arizona Bd. of Regents, 409 F. Supp. 3d 779, 784 (D. Ariz. 2019)
                              27   (citing Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002)). Of
                              28   1
                                       Dirty World takes no position as to Mr. Laake’s claims against John Doe.
                                                                                  4
                                    Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 5 of 12



                               1   course, the Court must assume the well-pleaded facts in the Complaint are true, but “the
                               2   Court does not accept as true unreasonable inferences or conclusory legal allegations cast
                               3   in the form of factual allegations.” Spears, 409 F.Supp.3d at 784 (citing Western Mining
                               4   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).
                               5         Here, the primary argument asserted in Dirty World’s motion is that it is entitled
                               6   to protection under the CDA. This argument is based on the fact that Mr. Laake’s
                               7   Complaint alleges the actionable material was created by a third party (sued as “John
                               8   Doe”) and that Dirty World is liable for merely publishing Doe’s speech and/or for
                               9   “allowing” Doe to use TheDirty.com to publish the speech. Specifically, FAC ¶ 4 alleges
                              10   that TheDirty.com “is a user-submitted gossip website” which “encourages users to
                              11   upload their own ‘dirt’ ….” Next, FAC ¶ 6 alleges “JOHN DOE” is an anonymous user
                              12   of TheDirty.com who uploaded the actionable speech under the pseudonym “psychic
                              13   vampire slayer”. Finally, FAC ¶ 16 asserts “The Dirty” (apparently referring to Dirty
                              14   World, LLC) “is made part of this lawsuit for hosting a website that they know libels
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   people. The Dirty allows it to go on. They created the platform. They created the
     PHOENIX, AZ 85044




                              16   problem.” (emphasis in original).
                              17         Dirty World’s motion explained that even assuming these allegations are true, they
                              18   are insufficient to state a claim against Dirty World. This is so because Mr. Laake’s
                              19   allegations fall squarely within the scope of CDA protection for the same reasons
                              20   described in Jones v. Dirty World Ent. Recordings, LLC, 755 F.3d 398 (6th Cir. 2014)
                              21   and S.C. v. Dirty World, LLC, 2012 WL 3335284, *4 (W.D.Mo. 2012) (concluding, “In
                              22   sum, a third party unilaterally created and submitted the [actionable] Post without
                              23   specific instructions or requests from the Defendants to do so. This is precisely the type
                              24   of situation that warrants CDA immunity.”)
                              25         Now, in his opposition to Dirty World’s motion, Mr. Laake argues Dirty World is
                              26   not entitled to CDA protection because the speech in question was actually created by
                              27   Dirty World, not by John Doe. Putting aside the fact this argument directly contracts the
                              28   factual allegations in FAC ¶ 6, Mr. Laake reaches this conclusion because he claims to
                                                                                5
                                    Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 6 of 12



                               1   have found a Facebook page associated with TheDirty.com which uses the phrase
                               2   “TheDirtyArmy”. Because the same phrase was used at the beginning of the actionable
                               3   post, Mr. Laake concludes “it is evident that Dirty World is THE DIRTY ARMY.” Opp.
                               4   at 3 (emphasis in original).
                               5          This argument warrants a few brief comments. First, a plaintiff cannot avoid a
                               6   Rule 12(b)(6) dismissal by raising arguments in his opposition brief that conflict with the
                               7   Complaint’s factual allegations. Here, Mr. Laake’s Complaint clearly alleges the speech
                               8   in question was authored by a third party identified as “JOHN DOE”. Mr. Laake cannot
                               9   now change his position and assert a different factual argument in his opposition brief.
                              10          Indeed, virtually the same thing occurred in Ayyadurai v. Floor64, Inc., 270
                              11   F.Supp.3d 343 (D.Mass. 2017). That case involved defamation and related claims
                              12   brought against a website owner and others. Among other things, the defendants moved
                              13   to dismiss based on CDA immunity, arguing (as Dirty World does here) that the allegedly
                              14   defamatory content originated with a third party.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          Like Mr. Laake, the plaintiff in Ayyadurai opposed the Motion to Dismiss by
     PHOENIX, AZ 85044




                              16   arguing the allegedly actionably comments (posted by an anonymous user), “may have
                              17   been” written by one of the individual defendants, not a third party. The district court
                              18   found this argument (presented for the first time in the plaintiff’s opposition papers) was
                              19   not sufficient to defeat CDA immunity:
                              20
                              21          Plaintiff suggests that the comments, which were posted by an anonymous
                                          user, may have been posted by [defendant] Beadon himself. However, the
                              22          bare allegation that “it is certainly possible” that Beadon authored the
                              23          comment is insufficient, particularly when presented as an argument in
                                          opposition papers rather than in the complaint itself.
                              24
                              25
                              26   Ayyadurai, 270 F.Supp.3d at 368 n.12 (emphasis added) (internal citations omitted)
                              27   (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“The plausibility standard ... asks for
                              28   more than a sheer possibility that a defendant has acted unlawfully.”)).
                                                                                6
                                    Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 7 of 12



                               1          At the end of the day, Mr. Laake’s Amended Complaint clearly alleges that the
                               2   actionable speech was written by an unknown third party identified as “JOHN DOE”. Mr.
                               3   Laake claims Dirty World is liable merely for “publishing” this speech and for creating
                               4   the website where Doe submitted this speech. Yet this is exactly the type of situation
                               5   where CDA immunity applies. See Shiamili v. Real Estate Grp. of New York, Inc., 17
                               6   N.Y.3d 281, 290–91, 952 N.E.2d 1011, 1018 (N.Y. 2011) (“Creating an open forum for
                               7   third parties to post content—including negative commentary—is at the core of what
                               8   section 230 protects.”)
                               9          It is simply not permissible for Mr. Laake to attempt to avoid dismissal by
                              10   changing his story and alleging that Dirty World is, in fact, the author of the speech in
                              11   question. This argument directly conflicts with the factual allegations in the Complaint
                              12   and thus it cannot serve as a basis to deny Dirty World’s motion.
                              13                b. Bare/Unsupported Allegations Of Authorship Are Not Sufficient
                              14          Obviously, Dirty World maintains that because Mr. Laake’s Amended Complaint
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   does not directly accuse Dirty World of creating the actionable speech, that hypothetical
     PHOENIX, AZ 85044




                              16   situation (where the Complaint does contain such an allegation) is not properly before the
                              17   Court. In other words, the Court must resolve Dirty World’s motion based what the
                              18   Complaint actually alleges, not what Mr. Laake claims he meant to say.
                              19          However, what if the Complaint actually did contain a specific allegation asserting
                              20   that Dirty World was the author of the speech? Would that change the outcome? The
                              21   answer is no, it would not; the Complaint would still be subject to dismissal.
                              22          This is so because as explained in Dirty World’s Motion to Dismiss, the Ninth
                              23   Circuit has interpreted the CDA in a way that directly affects the pleading requirements
                              24   in cases like this one where a website operator is sued for publishing defamatory speech
                              25   which, on its face, originated from an anonymous source. In short, the Ninth Circuit has
                              26   determined in this context, the “robust” immunity provisions of the CDA require
                              27   plaintiffs to offer clear, specific, and plausible facts showing that the website operator
                              28   itself, and not a third party, created the actionable speech. A bare unsupported allegation
                                                                                7
                                    Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 8 of 12



                               1   that the website operator created the content is not sufficient to meet this requirement.
                               2   See Kimzey v. Yelp!, Inc., 836 F.3d 1263, 1268–69 (9th Cir. 2016).
                               3          Put differently, the CDA’s immunity provisions are intended “to protect websites
                               4   not merely from ultimate liability, but from having to fight costly and protracted legal
                               5   battles.” Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d
                               6   1157, 1175 (9th Cir. 2008). Of course, when ruling on a 12(b)(6) Motion to Dismiss,
                               7   Courts must generally assume the well-pleaded facts in the Complaint are true, even if
                               8   they are not.
                               9          This reality means an unscrupulous plaintiff could easily defeat an early Motion to
                              10   Dismiss (thus forcing the defendant to face months or years of costly discovery) simply
                              11   by including a bare allegation in a Complaint accusing the website operator of creating
                              12   the actionable speech. In Kimzey, the Ninth Circuit expressly held that such a result
                              13   would be contrary to the CDA’s intended purpose of shielding website owners from
                              14   crippling litigation costs.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          For that reason, bare allegations against a website operator are not sufficient to
     PHOENIX, AZ 85044




                              16   overcome CDA protection: “threadbare allegations of fabrication of statements are
                              17   implausible on their face and are insufficient to avoid immunity under the CDA.”
                              18   Kimzey, 836 F.3d at 1268. In other words, “the immunity in the CDA is broad enough to
                              19   require plaintiffs alleging such a theory to state the facts plausibly suggesting the
                              20   defendant fabricated content under a third party’s identity.” Id. at 1269. When such facts
                              21   are absent, dismissal based on CDA immunity is required. See id.
                              22          To summarize: Mr. Laake’s Complaint does not allege that Dirty World authored
                              23   the defamatory statements at issue. But even if it did, a bare allegation of this type would
                              24   not be sufficient to overcome immunity. Instead, Mr. Laake would need to plead facts
                              25   that offered some plausible basis to show: 1.) that Dirty World itself created or developed
                              26   the actionable content, and 2.) that Mr. Laake has personal knowledge of the facts
                              27   supporting this conclusion (i.e., Mr. Laake is not merely guessing or speculating about
                              28   this point; he has some reasonable factual basis to support his allegations).
                                                                                8
                                    Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 9 of 12



                               1         Here, Mr. Laake’s Amended Complaint is devoid of any such facts, plausible or
                               2   otherwise. For that reason, the Complaint is subject to dismissal for the same reasons as
                               3   discussed in Kimzey.
                               4               c. Mr. Laake’s Assumptions Re: “The Dirty Army” Are Unwarranted
                               5          The final point worth mentioning is this: Mr. Laake argues that because
                               6   TheDirty.com’s Facebook page contains a reference to “The Dirty Army”, this means
                               7   that Dirty World, LLC must be the author of every post appearing on TheDirty.com. This
                               8   is so because every post on TheDirty.com begins with the same introduction which reads:
                               9   “THE DIRTY ARMY:”.
                              10         As a factual matter, Dirty World does not dispute the fact that a Facebook page
                              11   exists located at: https://www.facebook.com/TheDirtyArmy/, and that this page includes
                              12   the phrase “TheDirtyArmy”. But this fact does not support Mr. Laake’s conclusion that
                              13   Dirty World, LLC must be responsible for the creation of every post appearing on
                              14   TheDirty.com (because all posts include the same introductory phrase).
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                              9
                                   Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 10 of 12



                               1          Again, this same issue was discussed in the Sixth Circuit’s decision in Jones. In
                               2   that case, just like this one, the allegedly defamatory posts included the same introduction
                               3   which read: “THE DIRTY ARMY:”. The Court explained this phrase was automatically
                               4   added to all posts appearing on the site because users of the site “colloquially refer to
                               5   themselves as ‘The Dirty Army’ … .” Jones, 755 F.3d at 402. Thus, the inclusion of the
                               6   words “THE DIRTY ARMY” simply indicates that the post in question originated with a
                               7   third party user of the site, rather than an in-house employee of the site.
                               8          This point simply does not support Mr. Laake’s position. It is extremely common
                               9   for loosely associated groups of individuals to adopt collective names as a way of
                              10   bonding with like-minded folks. For example, fans of the popular reality TV shows The
                              11   Bachelor and The Bachelorette often refer to themselves as “Bachelor Nation”, and the
                              12   producers of those shows use the same phrase as a sort of trademark to describe any fans
                              13   of the show. See, e.g.: https://bachelornation.com/.
                              14          Similarly, fans of the current President of the United States sometimes describe
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   themselves as members of the “Trump Train”, see http://www.trumptrain.com/, and
     PHOENIX, AZ 85044




                              16   obviously some pro-Trump supporters use hashtags such as #MAGA as a shorthand way
                              17   of expressing their support for the President. But just because a person chooses to post
                              18   something on the Internet using the words “Trump Train” or #MAGA does not mean that
                              19   Donald Trump is personally responsible for that speech.
                              20          The same is true here. Since the site was founded more than a decade ago, fans of
                              21   TheDirty.com have described themselves as members of “The Dirty Army”, and posts
                              22   appearing on TheDirty.com include that introductory phrase as a way of indicating that
                              23   the post originated with a user of the site, not with the site itself. To the extent Mr. Laake
                              24   has formed a different conclusion or assumption about what he thinks the phrase means,
                              25   this is (with all due respect) simply an “unwarranted inference” that is not sufficient to
                              26   deny Dirty World’s motion; “unwarranted inferences are not sufficient to defeat a motion
                              27   to dismiss.” Goss v. Bonner, 2020 WL 1479131, at *2 (D. Ariz. Mar. 26, 2020) (citing
                              28   Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).
                                                                                10
                                   Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 11 of 12



                               1       III.   CONCLUSION
                               2       For all the reasons stated above, Dirty World’s motion should be granted.
                               3       RESPECTFULLY SUBMITTED: April 2, 2020.
                               4                                                 GINGRAS LAW OFFICE, PLLC
                               5
                               6                                                 _________________________________
                                                                                 David S. Gingras, Esq.
                               7
                                                                                 Attorney for Defendant Dirty World, LLC
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                            11
                                   Case 2:19-cv-05444-DMF Document 38 Filed 04/02/20 Page 12 of 12



                               1                                CERTIFICATE OF SERVICE
                               2
                                   I hereby certify that I electronically filed the foregoing document on April 2, 2020 via the
                               3
                                   Court’s ECF system, thereby causing a true copy of said document to be served
                               4
                                   electronically upon each other party registered through ECF.
                               5
                               6
                               7
                                                                                           ______________________
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                               12
